WHATLEY, Judge.
The state challenges an order which directs the sealing of all court and criminal history records of M.C. Pursuant to State v. P.D. A, 618 So.2d 282 (Fla. 2d DCA 1993), we reverse that part of the order which sealed M.C.’s court records without making the necessary constitutional findings. See also State v. AL.L., 621 So.2d 572 (Fla. 2d DCA 1993); State v. J.D.E., 622 So.2d 8 (Fla. 2d DCA 1993). We, however, affirm that part of the order which sealed M.C.’s criminal history record.
Accordingly, the instant cause is remanded for proceedings consistent with this opinion.
Reversed and remanded in part; affirmed in part.
DANAHY, A.C.J., and LAZZARA, J., concur.